J-S58030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: C.L., A MINOR                          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
APPEAL OF: K.L., BIRTH MOTHER
                                                   No. 748 WDA 2014


                    Appeal from the Order April 9, 2014
            In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): TPR 208 of 2013


IN RE: I.L.L., A MINOR                        IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
APPEAL OF: K.L., BIRTH MOTHER
                                                   No. 749 WDA 2014


                    Appeal from the Order April 9, 2014
            In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): TPR 204 of 2013


IN RE: N.L., A MINOR                          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
APPEAL OF: K.L., BIRTH MOTHER
                                                   No. 750 WDA 2014


                    Appeal from the Order April 9, 2014
            In the Court of Common Pleas of Allegheny County
                 Orphans' Court at No(s): TPR 207 of 2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT*, J.

MEMORANDUM BY BENDER, P.J.E.:                FILED SEPTEMBER 05, 2014

     K.L. (Mother) appeals from the orders that involuntarily terminated her

parental rights to I.L.L. (born in February of 2008), C.L. (born in March of




*Retired Senior Judge assigned to the Superior Court.
J-S58030-14



2009), and N.L. (born in September of 2010) (collectively Children) pursuant

to 23 Pa.C.S. § 2511(a)(5), (8) and (b).1 We affirm.

       The family first became known to the Allegheny County Office of



abuse, mental health instability and domestic violence resulting in the



6/17/14, at Exhibit A ¶ 3.2 The three Children at issue in the present case

                                                              2012, and were

adjudicated dependent on November 13, 2012.              Id. at ¶ 4.        The



care of the Children and the condition of the home. Specifically, the court

noted:

       b. The investigating caseworker completed a Safety Assessment
       of the home. The caseworker found the home to be
       inappropriate due to exposed wiring, open electrical outlets,
       exposed ventilation holes in the walls, holes in the cabinetry, a
       broken screen door, and raised nails on the floor. Located in the
       children's sleeping space were cribs with lids constructed of cage
       doors, plastic safety ties, and tape.

       c. According to the intake caseworker, the children were
       observed chewing on phone cords which were plugged into the
       wall, climbing on the stove, eating Styrofoam, and spitting on to
____________________________________________


1

involuntarily terminated. Father is not a party to the current appeal; nor has
he filed a separate appeal.
2
                 tal rights to these two other children were involuntarily
terminated in August of 2004 and May of 2005.



                                           -2-
J-S58030-14


      the floor. Furthermore, during the visit, [I.L.L.] and [C. L.] were
      undressed wearing only pull ups. The report states mother did
      not redirect the children's behavior.

Id. at 5 b. and 5 c.

      M

work with crisis in[-]home services, complete a POWER evaluation and follow

recommendations,       and   attend   an   AFA   interactional   and    individual

assessment and locate housing [since Mother had been evicted from the

home that she had shared with the Children]. Id. 5 d. Because Mother was

not fulfilling the conditions of the Voluntary Placement Agreement, an

emergency custody order was entered on October 4, 2012.                Thus, legal

custody was transferred to CYF and placement of the Children continued.

The court provided a detailed placement history for the Children, indicating

that since August 27, 2013, I.L.L. has been in placement with T.C., and that

C.L. joined N.L. on December 22, 2013, at the home of J.D. and S.D. Id. at



require wrap-                    Id. at ¶ 8.

      The court also discussed the family service plan established for

Mother, listing the numerous goals, the many services provided, and

                                                       Id. at ¶¶ 9-17. Dr. Neil

Rosenblum performed interactional evaluations of the Children with their

respective foster parent/parents. He also performed this type of evaluation

of the Children with Mother and an individual evaluation of Mother.           The




                                      -3-
J-S58030-14




observations, assessments and recommendations. The court stated:

     a. Mother repeatedly uses poor judgment due to a combination
     of emotional dependency and limited intellectual resources. She
     routinely allows people to take advantage of her. She also
     struggles in her ability to protect her [C]hildren from the very
     dysfunctional lifestyle to which they were exposed for many
     years. She is naïve, easily manipulated, but well intentioned.

     b. During the interactional evaluation with [M]other, [I.L.L.]
     seemed to be pleased to greet his [M]other in the waiting room
     and gave her a hug. Although he was eager to enter the
     playroom, immediately he wanted to know whether T.I., his
     foster mother, could come in. He seemed to be disappointed
     when told no, and seems to have a growing emotional
     dependency on foster mother. [C.L.] and [N.L.] were both glad
     to see [M]other and went up and gave her big hugs. At first,
     neither [C.L.] nor [I.L.L.] seemed eager to play with the other.
     Everyone was content to do their own thing. Mother would
     generally just watch and occasionally talk to the children about
     what they were doing. It seemed to be very difficult for her to
     initiate activity. At Dr. Rosenblum's request, [M]other began to
     do some reading with the [C]hildren. He suggested a book that

                                    L.] to find some of the hidden
     pictures, but she was not particularly enthusiastic and did not
     give [N.L.] any praise. Mother did not try to do any reading with
     the boys. When Dr. Rosenblum handed [M]other a book called
                                        and is familiar with, [M]other
     talked him into building a garage out of Duplo blocks instead.
     For some reason she did not seem to want to read with [I.L.L.].
     Early in the session [C.L.] asked when he was going to leave.
     Mother bypassed his question by telling him he just got here.

     c. Mother was not particularly effective in settling conflicts
     between the boys. She also did not join them in their play at all.
     Mother suggested that the trucks needed a garage and she
     began to build one with Duplo blocks. She did not ask the boys
     to j




                                   -4-
J-S58030-14


     d. Mother remained very flat and lacking in enthusiasm with the
     [C]hildren. She did not display any affection other than on one

     beaut
     session [N.L.] came over and started helping [M]other build the
     garage.

     e. Several times during the session [I.L.L.] left the room to
     check in with his foster mother.        He seems to be very
     emotionally dependent on her. He asked if she could come in
     more than once. [I.L.L.] also expressed worry about his foster
     brother, [M.], and went out to foster mother to ask about him.

     f. Mother did not make an effort to provide the [C]hildren with
     structure or identify things for them to do. She remained very
     passive and content to allow the [C]hildren to do their own thing
     with only a few exceptions. At the end of the evaluation session
     [M]other did ask the [C]hildren to help her clean up.

     g. Mother lacks appropriate parenting skills.

     h. Mother remains depressed, lethargic and inactive in her
     relationship with her [C]hildren. She is not able to provide them
     with the structure, stimulation, emotional support or attention
     that they need to progress in their development.

     i. Mother has been evicted from homes in the past and is
     inadequate when it comes to making decisions or leading an
     independent lifestyle. Her interaction with the [C]hildren was
     very limited, with her being very passive in her parenting skills.

     j. While the [C]hildren love their [M]other, she has become a
     peripheral figure in their lives. Accordingly, the relationship is
     not so necessary and sufficient to maintain that ending it would
     cause the [C]hildren to experience adverse emotional
     consequences or significant trauma.

     . . .

     n. [C.L.] and [N.L.] are in an excellent placement with [J.D.] and

     teachers. They have been very active in helping [C.L.] adjust to
     their home. They are able to provide [C.L.] with a lot of
     consistency, needed structure as well as acceptance and

                                    -5-
J-S58030-14


      sustained emotional support. They are very comfortable in
      dealing with the efforts of [C.L.] and [N.L.] in testing limits. They
      are proud of the accomplishments that [N.L.] has sustained and
      are very optimistic that [C.L.] will continue to make progress as
      well. This is an outstanding placement for [C.L.] and [N.L.] with
      the foster parents being more than capable of providing the
      [C]hildren with a stable and secure home at this time and into
      the future.

      o. [I.L.L.] remains a far more challenging, developmentally
      impaired youngster than his two younger siblings. [I.L.L.] has
      been diagnosed with pervasive developmental disorder. He is
      very awkward in his social emotional development, with limited
      social skills and inconsistency in his willingness or ability to
      interact effectively with other people. His foster mother, [T.I.],
      has a good deal of experience in working with special needs
      children. She has the skills to provide [I.L.L.] with needed
      structure as well as consistent discipline and support. She is
      committed to [I.L.L.] and desires providing him with a
      supportive home environment at this time and into the future.

Id. at 19 a-j and n-o.

      Based upon the evidence presented, the court determined that CYF

had carried its burden of proof and, thus, ordered the termination of



also recognized that Mother had not made significant enough progress to




enriched environments would be detrimental to the safety and welfare of the

              Id. at ¶ 32.




                                      -6-
J-S58030-14



      Mother filed a timely notice of appeal and a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).        She

now raises the following issue for our review:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and

      would best serve the needs and welfare of the [C]hildren
      pursuant to 23 Pa.C.S. § 2511(b)?



      Our standard of review regarding orders terminating parental rights is

as follows:


      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary

      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
                                      rence that we would give to a
      jury verdict. We must employ a broad, comprehensive review

      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as

      enable the trier of fact to come to a clear conviction, without




                                    -7-
J-S58030-14


In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,

                                                          sion as to any one

                                                                        In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863
A.2d 1141 (Pa. 2004).

      The termination of parental rights is controlled by 23 Pa.C.S.A. § 2511.

Under this statute, the trial court must engage in a bifurcated process in

which it initially focuses on the conduct of the parent under Section 2511(a).

See In the Interest of B.C., 36 A.3d 601 (Pa. Super. 2012). If the trial

court determines th

Section 2511(a), it must then engage in an analysis of the best interests of

the child under Section 2511(b). See id.



as it relates to her conduct under Section 2511(a); but rather, she limits her



Section 2511(b).


                                     -8-
J-S58030-14


     Section § 2511(b) provides:

            (b) Other considerations. The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider
           any efforts by the parent to remedy the conditions
           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

     Pursuant to Section 2511(b), the trial court must take into account

whether a natural parental bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship. In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000) (en banc).

           In In re C.M.S., 884 A.2d 1284, 1287 (Pa.Super. 2005),

     and stability are involved in the inquiry into needs and welfare of

     must also discern the nature and status of the parent-child bond,
     with utmost attention to the effect on the child of permanently
     severing that bond. Id. However, the extent of the bond-effect
     analysis necessarily depends on the circumstances of the
     particular case. In re K.Z.S., 946 A.2d 753, 763 (Pa.Super.
     2008).


     major aspect of the Subsection 2511(b) best-interest analysis, it
     is nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     The mere existence of an emotional bond does not preclude the

     examine the status of the bond to determine whether its


                                    -9-
J-S58030-14


                   As we explained in In re A.S., 11 A.3d 473, 483
     (Pa. Super. 2010):

           [I]n addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have
           with the foster parent. Additionally, this Court stated
           that the trial court should consider the importance of
           continuity of relationships and whether any existing
           parent-child bond can be severed without detrimental
           effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).


      Mother argues that she loves the Children and that they love her, as

evidenced by the fact that at visitations they run up to her and hug her.



independently parent these children does not mean that she cannot provide

them with a valued and beneficial relationsh



                                                               Id. at 18.



would best serve the needs and welfare of the Children. T.C.O. at 3. The

court relied on the testimony and reports from Dr. Rosenblum, who indicated



Mother, to change the permanency goal to adoption.         Specifically, in his

report, authored after evaluations were conducted in February of 2014, Dr.



become a peripheral figure in their lives. As such I do not believe that their


                                    - 10 -
J-S58030-14



relationship is so necessary and sufficient to maintain that ending it would

cause the children to experience adverse emotional consequences or



      In response to Mother

existence of a bond or attachment of a child to a parent will not necessarily

result in the denial of a termination petition. See In re K.K.R.-S., 958 A.2d
535 (Pa. Super. 2008). Accordingly, based upon our review of the record,

we conclude that the court did not abuse its discretion in terminating



we affirm the court orders terminating her parental rights.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/5/2014




                                    - 11 -